 1   Laura Leigh Geist (SBN 180826)
     Kelly R. Graf (SBN 301325)
 2   Thomas R. Worger (SBN 311312)
     DENTONS US LLP
 3   1999 Harrison St., Ste. 1300
     Oakland, CA 94612-4709
 4   laura.geist@dentons.com
     kelly.graf@dentons.com
 5   thomas.worger@dentons.com
     Phone (415) 882-5000
 6   Fax (415) 882-0300
 7
     Spencer D. Hamilton, Pro Hac Vice
 8   DENTONS US LLP
     2000 McKinney Ave., Ste. 1900
 9   Dallas, TX 75201
     spencer.hamilton@dentons.com
10   Phone (214) 259-0900
     Fax (214) 259-0910
11
12   Attorneys for Defendants
     METROPOLITAN LIFE
13   INSURANCE COMPANY and
     MERCER HEALTH AND
14   BENEFITS ADMINISTRATION, LLC
15
     NICHOLAS & TOMASEVIC, LLP
16   Craig M. Nicholas (SBN 178444)
     Alex Tomasevic (SBN    245598)
17   225 Broadway, 19th Floor
     San Diego, California 92101
18   Tel: (619) 325-0492
     Fax: (619) 325-0496
19
20   WINTERS & ASSOCIATES
     Jack B. Winters, Jr. (SBN 82998)
21   Georg M. Capielo (SBN 245491)
     Sarah Ball (SBN 292337)
22   8489 La Mesa Boulevard
     La Mesa, California 91942
23   Tel: (619) 234-9000
     Fax: (619) 750-0413
24
25   Attorneys for Plaintiff
     RONIT LARONE, Individually,
26   as Trustee of the Gary Lang
     Trust; and on Behalf of the Class
27
28   ///
                                         STIPULATION AND [PROPOSED]
                                                   PROTECTIVE ORDER
                                                  2:21-cv-00995-AB-AGR
 1                        UNITED STATES DISTRICT COURT
 2   CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIV. LOS ANGELES
 3   RONIT LARONE, Individually, as            Case No.: 2:21-cv-00995-AB-AGR
     Trustee of the Gary Lang Trust; and on
 4   Behalf of the Class,                      STIPULATION AND [PROPOSED]
                                               PROTECTIVE ORDER
 5                      Plaintiff,
             vs.                               Judge: André Birotte, Jr.
 6                                             Magistrate Judge: Alicia G. Rosenberg
     METROPOLITAN LIFE
 7   INSURANCE COMPANY, a New         Complaint Served: January 5, 2021
     York Corporation; MERCER HEALTH Removed: February 4, 2021
 8   AND BENEFITS
     ADMINISTRATION, LLC, a
 9   Delaware Corporation; and DOES 1
     through 10, Inclusive,
10
                        Defendants.
11
12   TO THE HONORABLE ALICIA G. ROSENBERG:
13         IT IS HEREBY STIPULATED by and between Plaintiff Ronit Larone and
14   Defendants Metropolitan Life Insurance Company and Mercer Health and Benefits
15   Administration, LLC (collectively, the “Parties”), by and through their respective
16   counsel of record, that in order to facilitate the exchange of information and
17   documents that may be subject to confidentiality limitations on disclosure due to
18   federal laws, state laws, and privacy rights, Plaintiff and Defendants stipulate as
19   follows:
20                           PURPOSE AND LIMITATIONS
21         The Parties recognizes that at least some of the documents and information
22   (“materials”) being sought through discovery in the above-captioned action are, for
23   competitive reasons, normally kept confidential by the parties. The Parties have
24   agreed to be bound by the terms of this Protective Order (“Order”) in this action.
25         The materials to be exchanged throughout the course of the litigation between
26   the parties may contain trade secret or other confidential research, technical, cost,
27   price, marketing or other commercial information, as is contemplated by Federal
28   Rule of Civil Procedure 26(c)(1)(G). The purpose of this Order is to protect the
                                                              STIPULATION AND [PROPOSED]
                                        -2-                             PROTECTIVE ORDER
                                                                       2:21-cv-00995-AB-AGR
 1   confidentiality of such materials as much as practical during the litigation.
 2                                    DEFINITIONS
           1.     The term “confidential information” will mean and include information
 3
     contained or disclosed in any materials, including documents, portions of documents,
 4
     answers to interrogatories, responses to requests for admissions, trial testimony,
 5
     deposition testimony, and transcripts of trial testimony and depositions, including
 6
     data, summaries, and compilations derived therefrom that is deemed to be
 7
     confidential information by any Party to which it belongs.
 8
           2.     The term “materials” will include, but is not be limited to: documents;
 9
     correspondence; memoranda; bulletins; blueprints; specifications; customer lists or
10
     other material that identify customers or potential customers; price lists or schedules
11
     or other matter identifying pricing; minutes; telegrams; letters; statements; cancelled
12
     checks; contracts; invoices; drafts; books of account; worksheets; notes of
13
     conversations; desk diaries; appointment books; expense accounts; recordings;
14
     photographs; motion pictures; compilations from which information can be obtained
15
     and translated into reasonably usable form through detection devices; sketches;
16
     drawings; notes (including laboratory notebooks and records); reports; instructions;
17
     disclosures; other writings; models and prototypes and other physical objects.
18
           3.     The term “counsel” will mean outside counsel of record, and other
19
     attorneys, paralegals, secretaries, and other support staff employed in the law firms
20
     identified below: Nicholas & Tomasevic, LLP; Winters & Associates; and Dentons
21
     US LLP.
22
                                     GENERAL RULES
23
           4.     Each Party to this litigation that produces or discloses any materials,
24
     answers to interrogatories, responses to requests for admission, trial testimony,
25
     deposition testimony, and transcripts of trial testimony and depositions, or
26
     information that the producing Party believes should be subject to this Protective
27
     Order may designate the same as “CONFIDENTIAL” or “CONFIDENTIAL - FOR
28
                                                               STIPULATION AND [PROPOSED]
                                         -3-                             PROTECTIVE ORDER
                                                                        2:21-cv-00995-AB-AGR
 1   COUNSEL ONLY.”
 2                a.    Designation as “CONFIDENTIAL”: Any Party may designate
 3                      information as “CONFIDENTIAL” only if, in the good faith
 4                      belief of such Party and its counsel, the unrestricted disclosure of
 5                      such information could be potentially prejudicial to the business
 6                      or operations of such Party.
 7                b.    Designation as “CONFIDENTIAL - FOR COUNSEL ONLY”:
 8                      Any Party may designate information as “CONFIDENTIAL -
 9                      FOR COUNSEL ONLY” only if, in the good faith belief of such
10                      Party and its counsel, the information is among that considered to
11                      be most sensitive by the Party, including but not limited to trade
12                      secret or other confidential research, development, financial or
13                      other commercial information.
14         5.     In the event the producing Party elects to produce materials for
15   inspection, no marking need be made by the producing Party in advance of the initial
16   inspection. For purposes of the initial inspection, all materials produced will be
17   considered as “CONFIDENTIAL - FOR COUNSEL ONLY,” and must be treated as
18   such pursuant to the terms of this Order. Thereafter, upon selection of specified
19   materials for copying by the inspecting Party, the producing Party must, within a
20   reasonable time prior to producing those materials to the inspecting Party, mark the
21   copies of those materials that contain confidential information with the appropriate
22   confidentiality marking.
23         6.     Whenever a deposition taken on behalf of any Party involves a
24   disclosure of confidential information of any Party:
25                a.    the deposition or portions of the deposition must be designated as
26                      containing confidential information subject to the provisions of
27                      this Order; such designation must be made on the record
28                      whenever possible, but a Party may designate portions of
                                                              STIPULATION AND [PROPOSED]
                                        -4-                             PROTECTIVE ORDER
                                                                       2:21-cv-00995-AB-AGR
 1                       depositions   as   containing    confidential   information     after
 2                       transcription of the proceedings; [A] Party will have until
 3                       fourteen (14) days after receipt of the deposition transcript to
 4                       inform the other Party or Parties to the action of the portions of
 5                       the transcript to be designated “CONFIDENTIAL” or
 6                       “CONFIDENTIAL - FOR COUNSEL ONLY.”
 7                b.     the disclosing Party will have the right to exclude from attendance
 8                       at the deposition, during such time as the confidential information
 9                       is to be disclosed, any person other than the deponent, counsel
10                       (including their staff and associates), the court reporter, and the
11                       person(s) agreed upon pursuant to paragraph 8 below; and
12                c.     the originals of the deposition transcripts and all copies of the
13                       deposition must bear the legend “CONFIDENTIAL” or
14                       “CONFIDENTIAL - FOR COUNSEL ONLY,” as appropriate,
15                       and the original or any copy ultimately presented to a court for
16                       filing must not be filed unless it can be accomplished under seal,
17                       identified as being subject to this Order, and protected from being
18                       opened except by order of this Court.
19         7.     All confidential information designated as “CONFIDENTIAL” or
20   “CONFIDENTIAL FOR COUNSEL ONLY” must not be disclosed by the receiving
21   Party to anyone other than those persons designated within this order and must be
22   handled in the manner set forth below and, in any event, must not be used for any
23   purpose other than in connection with this litigation, unless and until such designation
24   is removed either by agreement of the Parties, or by order of the Court.
25         8.     Information designated “CONFIDENTIAL - FOR COUNSEL ONLY”
26   must be viewed only by counsel (as defined in paragraph 3) of the receiving Party,
27   and by independent experts under the conditions set forth in this Paragraph. The right
28   of any independent expert to receive any confidential information will be subject to
                                                                STIPULATION AND [PROPOSED]
                                         -5-                              PROTECTIVE ORDER
                                                                         2:21-cv-00995-AB-AGR
 1   the advance approval of such expert by the producing Party or by permission of the
 2   Court. The Party seeking approval of an independent expert must provide the
 3   producing Party with the name and curriculum vitae of the proposed independent
 4   expert, and an executed copy of the form attached hereto as Exhibit A, in advance of
 5   providing any confidential information of the producing Party to the expert. Any
 6   objection by the producing Party to an independent expert receiving confidential
 7   information must be made in writing within fourteen (14) days following receipt of
 8   the identification of the proposed expert. Confidential information may be disclosed
 9   to an independent expert if the fourteen (14) day period has passed and no objection
10   has been made. The approval of independent experts must not be unreasonably
11   withheld.
12         9.    Information designated “confidential” must be viewed only by counsel
13   (as defined in paragraph 3) of the receiving Party, by independent experts (pursuant
14   to the terms of paragraph 8), by court personnel, and by the additional individuals
15   listed below, provided each such individual has read this Order in advance of
16   disclosure and has agreed in writing to be bound by its terms:
17               a.     Executives who are required to participate in policy decisions
18                      with reference to this action;
19               b.     Technical personnel of the Parties with whom Counsel for the
20                      Parties find it necessary to consult, in the discretion of such
21                      counsel, in preparation for trial of this action; and
22               c.     Stenographic and clerical employees associated with the
23                      individuals identified above.
24         10.   With    respect   to   material    designated     “CONFIDENTIAL”           or
25   “CONFIDENTIAL – FOR COUNSEL ONLY,” any person indicated on the face of
26   the document to be its originator, author or a recipient of a copy of the document,
27   may be shown the same.
28         11.   All information which has been designated as “CONFIDENTIAL” or
                                                                 STIPULATION AND [PROPOSED]
                                        -6-                                PROTECTIVE ORDER
                                                                          2:21-cv-00995-AB-AGR
 1   “CONFIDENTIAL -FOR COUNSEL ONLY” by the producing or disclosing Party,
 2   and any and all reproductions of that information, must be retained in the custody of
 3   the counsel for the receiving Party identified in paragraph 3, except that independent
 4   experts authorized to view such information under the terms of this Order may retain
 5   custody of copies such as are necessary for their participation in this litigation.
 6         12.    Before any materials produced in discovery, answers to interrogatories,
 7   responses to requests for admissions, deposition transcripts, or other documents
 8   which are designated as confidential information are filed with the Court for any
 9   purpose, the Party seeking to file such material must seek permission of the Court to
10   file the material under seal.
11         13.    At any stage of these proceedings, any Party may object to a designation
12   of the materials as confidential information. The Party objecting to confidentiality
13   must notify, in writing, counsel for the designating Party of the objected-to materials
14   and the grounds for the objection. If the dispute is not resolved consensually between
15   the Parties within seven (7) days of receipt of such a notice of objections, the
16   objecting Party may move the Court for a ruling on the objection. The materials at
17   issue must be treated as confidential information, as designated by the designating
18   Party, until the Court has ruled on the objection or the matter has been otherwise
19   resolved.
20         14.    All confidential information must be held in confidence by those
21   inspecting or receiving it, and must be used only for purposes of this action. Counsel
22   for each Party, and each person receiving confidential information must take
23   reasonable precautions to prevent the unauthorized or inadvertent disclosure of such
24   information. If confidential information is disclosed to any person other than a
25   person authorized by this Order, the Party responsible for the unauthorized disclosure
26   must immediately bring all pertinent facts relating to the unauthorized disclosure to
27   the attention of the other Parties and, without prejudice to any rights and remedies of
28   the other Parties, make every effort to prevent further disclosure by the Party and by
                                                                STIPULATION AND [PROPOSED]
                                          -7-                             PROTECTIVE ORDER
                                                                         2:21-cv-00995-AB-AGR
 1   the person(s) receiving the unauthorized disclosure.
 2         15.    No Party will be responsible to another Party for disclosure of
 3   confidential information under this Order if the information in question is not labeled
 4   or otherwise identified as such in accordance with this Order.
 5         16.    If a Party, through inadvertence, produces any confidential information
 6   without labeling or marking or otherwise designating it as such in accordance with
 7   this Order, the designating Party may give written notice to the receiving Party that
 8   the document or thing produced is deemed confidential information, and that the
 9   document or thing produced should be treated as such in accordance with that
10   designation under this Order. The receiving Party must treat the materials as
11   confidential, once the designating Party so notifies the receiving Party. If the
12   receiving Party has disclosed the materials before receiving the designation, the
13   receiving Party must notify the designating Party in writing of each such disclosure.
14   Counsel for the Parties will agree on a mutually acceptable manner of labeling or
15   marking the inadvertently produced materials as “CONFIDENTIAL” or
16   “CONFIDENTIAL - FOR COUNSEL ONLY” - SUBJECT TO PROTECTIVE
17   ORDER.
18         17.    Nothing within this order will prejudice the right of any Party to object
19   to the production of any discovery material on the grounds that the material is
20   protected as privileged or as attorney work product.
21         18.    Nothing in this Order will bar counsel from rendering advice to their
22   clients with respect to this litigation and, in the course thereof, relying upon any
23   information designated as confidential information, provided that the contents of the
24   information must not be disclosed.
25         19.    This Order will be without prejudice to the right of any Party to oppose
26   production of any information for lack of relevance or any other ground other than
27   the mere presence of confidential information. The existence of this Order must not
28   be used by either Party as a basis for discovery that is otherwise improper under the
                                                               STIPULATION AND [PROPOSED]
                                          -8-                            PROTECTIVE ORDER
                                                                        2:21-cv-00995-AB-AGR
 1   Federal Rules of Civil Procedure.
 2         20.    Nothing within this order will be construed to prevent disclosure of
 3   confidential information if such disclosure is required by law or by order of the Court.
 4         21.    Upon final termination of this action, including any and all appeals,
 5   counsel for each Party must, upon request of the producing Party, return all
 6   confidential information to the Party that produced the information, including any
 7   copies, excerpts, and summaries of that information, or must destroy same at the
 8   option of the receiving Party, and must purge all such information from all machine-
 9   readable media on which it resides. Notwithstanding the foregoing, counsel for each
10   Party may retain all pleadings, briefs, memoranda, motions, and other documents
11   filed with the Court that refer to or incorporate confidential information, and will
12   continue to be bound by this Order with respect to all such retained information.
13   Further, attorney work product materials that contain confidential information need
14   not be destroyed, but, if they are not destroyed, the person in possession of the
15   attorney work product will continue to be bound by this Order with respect to all such
16   retained information.
17         22.    The restrictions and obligations set forth within this order will not apply
18   to any information that: (a) the Parties agree should not be designated confidential
19   information; (b) the Parties agree, or the Court rules, is already public knowledge;
20   (c) the Parties agree, or the Court rules, has become public knowledge other than as
21   a result of disclosure by the receiving Party, its employees, or its agents in violation
22   of this Order; or (d) has come or will come into the receiving Party's legitimate
23   knowledge independently of the production by the designating Party.                Prior
24   knowledge must be established by pre-production documentation.
25         23.    The restrictions and obligations within this order will not be deemed to
26   prohibit discussions of any confidential information with anyone if that person
27   already has or obtains legitimate possession of that information.
28         24.    Transmission by email or some other currently utilized method of
                                                                STIPULATION AND [PROPOSED]
                                         -9-                              PROTECTIVE ORDER
                                                                         2:21-cv-00995-AB-AGR
 1   transmission is acceptable for all notification purposes within this Order.
 2            25.   This Order may be modified by agreement of the Parties, subject to
 3   approval by the Court.
 4            26.   The Court may modify the terms and conditions of this Order for good
 5   cause, or in the interest of justice, or on its own order at any time in these proceedings.
 6   The Parties prefer that the Court provide them with notice of the Court's intent to
 7   modify the Order and the content of those modifications, prior to entry of such an
 8   order.
 9   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
10   Respectfully submitted:
11   DATED: May 11, 2021                      WINTERS & ASSOCIATES
12
13                                            By:      /s/Sarah Ball
                                                     Sarah Ball (SBN 292337)
14                                                   Jack B. Winters, Jr. (SBN 82998)
                                                     Georg M. Capielo (SBN 245491)
15                                                   Email: sball@einsurelaw.com
                                                     Email: jackbwinters@earthlink.net
16                                                   Email: gcapielo@einsurelaw.com
17                                                   NICHOLAS & TOMASEVIC, LLP
                                                     Craig M. Nicholas (SBN 178444)
18                                                   Alex Tomasevic (SBN 245598)
                                                     Email: cnicholas@nicholaslaw.org
19                                                   Email: atomasevic@nicholaslaw.org
20                                                   Attorneys for Plaintiff
                                                     RONIT LARONE, Individually, as
21                                                   Trustee of the Gary Lang Trust; and
                                                     on Behalf of the Class
22
23
     DATED: May 11, 2021                      DENTONS US LLP
24
                                              By:     /s/Laura Leigh Geist
25                                                   Laura Leigh Geist (SBN 180826)
                                                     1999 Harrison Street, Suite 1300
26                                                   Oakland, California 94612-4709
                                                     Telephone: (415) 882-5000
27                                                   Facsimile: (415) 882-0300
                                                     Email: laura.geist@dentons.com
28
                                                                  STIPULATION AND [PROPOSED]
                                          - 10 -                            PROTECTIVE ORDER
                                                                           2:21-cv-00995-AB-AGR
 1                                                  Attorneys for Defendants
                                                    METROPOLITAN LIFE
 2                                                  INSURANCE COMPANY, a New
                                                    York Corporation; MERCER
 3                                                  HEALTH AND BENEFITS
                                                    ADMINISTRATION, LLC
 4
 5                FILER’S ATTESTATION - Local Rule 5-4.3.4(a)(2)(i)
 6         I am the ECF user whose identification and password are being used to file
 7   this document. I attest that all other signatories listed, and on whose behalf the filing
 8   is submitted, concur in this document’s content and have authorized this filing.
 9   DATED: May 11, 2021                     WINTERS & ASSOCIATES
10
                                             By:     /s/Sarah Ball
11                                                  Sarah Ball (SBN 292337)
                                                    Email: sball@einsurelaw.com
12
13   PURSUANT TO STIPULATION, FOR GOOD CAUSE SHOWN, IT IS SO
14   ORDERED:
15   DATED: 0D\                       _____________________________
                                             U.S. District/Magistrate Judge
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                STIPULATION AND [PROPOSED]
                                         - 11 -                           PROTECTIVE ORDER
                                                                         2:21-cv-00995-AB-AGR
 1                                        EXHIBIT A
 2            ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3         I, _____________________________ [print or type full name], of
 4   _________________ [print or type full address], declare under penalty of perjury
 5   that I have read in its entirety and understand the Stipulated Protective Order that was
 6   issued by the United States District Court for the Central District of California on
 7   [date] in the case of Ronit Larone v. Metropolitan Life Insurance Company, et al.,
 8   Case No. 2:21-cv-00995-AB-AGR. I agree to comply with and to be bound by all
 9   the terms of this Stipulated Protective Order and I understand and acknowledge that
10   failure to so comply could expose me to sanctions and punishment in the nature of
11   contempt. I solemnly promise that I will not disclose in any manner any information
12   or item that is subject to this Stipulated Protective Order to any person or entity
13   except in strict compliance with the provisions of this Order.
14         I further agree to submit to the jurisdiction of the United States District Court
15   for the Central District of California for the purpose of enforcing the terms of this
16   Stipulated Protective Order, even if such enforcement proceedings occur after
17   termination of this action.
18         I hereby appoint __________________________ [print or type full name] of
19   _______________________________________ [print or type full address and
20   telephone number] as my California agent for service of process in connection with
21   this action or any proceedings related to enforcement of this Stipulated Protective
22   Order.
23   Date: ______________________________________
24   City and State where sworn and signed: _________________________________
25
26   Printed name: _______________________________
27
28   Signature: __________________________________
                                                                STIPULATION AND [PROPOSED]
                                         - 12 -                           PROTECTIVE ORDER
                                                                         2:21-cv-00995-AB-AGR
